UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6904


DERRELL JOHNSON,

                    Plaintiff - Appellant,

             v.

C.T. WOODY, JR., Sheriff,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00708-CMH-JFA)


Submitted: November 29, 2018                                 Decided: December 4, 2018


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrell Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrell Johnson appeals the district court’s order dismissing without prejudice his

42 U.S.C. § 1983 (2012) complaint for failure to comply with a court order. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Johnson v. Woody, No. 1:17-cv-00708-CMH-JFA (E.D. Va.

July 2, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                            2